
	

114 HRES 749 IH: Expressing support for the designation of May 25 as “National Moonshot Day” and recognizing the importance of conquering scientific challenges from medicine to space and beyond.
U.S. House of Representatives
2016-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 749
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2016
			Mr. Deutch (for himself, Mr. Posey, Ms. Eddie Bernice Johnson of Texas, Mr. Perlmutter, Mr. Murphy of Florida, and Mr. Brooks of Alabama) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing support for the designation of May 25 as National Moonshot Day and recognizing the importance of conquering scientific challenges from medicine to space and
			 beyond.
	
	
 Whereas, on May 25, 1961, President John F. Kennedy gave a historic speech before a Joint Session of Congress announcing his goal of putting a man on the Moon by the end of the decade;
 Whereas Kennedy stated, Now it is time to take longer strides—time for a great new American enterprise—time for this nation to take a clearly leading role in space achievement, which in many ways may hold the key to our future on Earth;
 Whereas the successes of the Apollo program proved that when United States citizens unite behind a common goal, even when that goal requires longer strides, we can accomplish anything;
 Whereas Kennedy also stated, I believe we possess all the resources and talents necessary. But the facts of the matter are that we have never made the national decisions or marshaled the national resources required for such leadership. We have never specified long-range goals on an urgent time schedule, or managed our resources and our time so as to insure their fulfillment;
 Whereas all across the Nation, there are youth waiting to be inspired to develop and dedicate their talents toward the next great challenges just as President Kennedy inspired a generation to achieve the goal of sending astronauts to the Moon;
 Whereas without similar dedication, attention, and leadership we will fail as a country to inspire and recruit the next generation to do the important work ahead from medicine to space and beyond;
 Whereas, as part of a renewed focus on science, technology, engineering, and mathematics (STEM), making tangible connections between their classwork and the future of the Nation would help many students understand the importance of their education and work; and
 Whereas May 25 is the anniversary of the day President John F. Kennedy set the United States on a course to the Moon and would be an appropriate date to designate as National Moonshot Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Moonshot Day;
 (2)recognizes the vital importance of science, technology, engineering, and mathematics (STEM) education in planting the seeds of inspiration and ambition in today’s students so that they further the Nation’s history of dedication to scientific advances with future Moonshot projects; and
 (3)encourages parents and educators across the country to use National Moonshot Day as a day to inspire children to think about the successes of the prior scientific achievements and the challenges facing the Nation, and to make direct connections between their classwork and potential for solutions to the most pressing problems.
			
